Citation Nr: 0312926	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from June 1981 to October 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  

The veteran's service connection claim was previously before 
the Board, and in a December 2000 remand it was returned to 
the RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.


REMAND

In September 2002, the Board requested that additional 
development be undertaken with respect to the veteran's 
service connection claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  The development actions 
requested by the Board were completed and resulted in the 
acquisition of a March 2003 VA examination report.  That 
report has been associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held, in pertinent part, that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In the instant case, the RO has not considered the additional 
evidence that has been added to the record.  As such, a 
remand of the case is required to comply with the above 
referenced Federal Circuit decision  

Finally, the Board notes that in an April 2002 rating 
decision, the RO, in pertinent part, established the 
veteran's entitlement to several VA benefits.  She was 
provided notice of this determination by VA letter dated May 
1, 2002.  On May 31, 2002, the veteran submitted a VA Form 
21-4138 in which she stated that in response to the April 
2002 rating decision, she wanted to disagree with the 
effective date on all issues and she requested a statement of 
the case.  This matter is also referred to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).    

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should issue to the veteran a 
statement of the case on the issues of 
earlier effective dates for the grant of 
service connection and 100 percent rating 
for dysthymic disorder earlier than July 
27, 1998, service connection and 60 
percent rating for degenerative disc 
disease L5-S1 with radicular pain earlier 
than July 27, 1998, special monthly 
compensation based on housebound criteria 
earlier than July 27, 1998, and 
eligibility for Dependents' Educational 
Assistance earlier than July 27, 1998.  
If the veteran submits a timely 
substantive appeal, the issues should be 
developed and adjudicated in accordance 
with Veterans Claims Assistance Act and 
all applicable laws and regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).

2.  The RO should review the record, 
including the recently obtained VA 
examination report, and readjudicate the 
veteran's claim for service connection 
for a bilateral foot disorder.  If the 
determination remains adverse to the 
veteran, she should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and her representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



